                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DAVID TATARIAN,

             Plaintiff,

                                                     Civil Case No. 18-11946
v.                                                   Honorable Linda V. Parker
                                                     Magistrate R. Steven Whalen
WELTMAN, WEINBERG &
REIS CO., LPA, and DISCOVER
BANK,

          Defendants.
________________________________/

            OPINION AND ORDER GRANTING DEFENDANTS’
                  MOTION TO DISMISS (ECF NO. 17)

      Plaintiff David Tatarian (“Plaintiff”) initiated this lawsuit against

Defendants Weltman, Weinberg & Reis Co., LPA and Discover Bank

(collectively, “Defendants”). (ECF No. 1). Plaintiff’s Complaint alleged violations

of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.,

and the Michigan Collection Practices Act (“MCPA”), Mich. Comp. Laws §

445.251 et seq., stemming from Defendants’ attempts to collect on an allegedly

fully satisfied debt. (ECF No. 1.) Presently, this matter is before the Court on

Defendants’1 Motion to Dismiss. (ECF No. 17.) The motion has been fully


1
 Defendant Discover Bank concurred in Defendant Weltman’s Motion to Dismiss.
(ECF No. 22)
briefed, including supplemental briefing, and the Court held a hearing on the

motion on March 4, 2019. (ECF Nos. 17, 20, 21, 22, 32, 33, 34.)

I.    Factual and Procedural History

      Prior to November 2010, Plaintiff incurred a Debt with Defendant Discover

Bank. (ECF No. 17 at PgID 56.) On November 29, 2010, Discover reduced the

Debt and agreed to a Consent Judgment against Plaintiff in the amount of

$8,815.91 plus $646.35 interest in the State of Michigan 16th Judicial District

Court. (ECF No. 17-1 at PgID 68; ECF No. 20 at PgID 78.) Plaintiff agreed to pay

$100 per month beginning on January 5, 2011 and continuing the 5th of each

month until paid in full—a payment plan that would span roughly 95 months if

strictly adhered to2. (Id.) Around September 30, 2016, Plaintiff allegedly made his

“final payment” satisfying the Debt in full. (ECF No. 1 at PgID 5.) Defendants

concede that Plaintiff made monthly payments from January 2011 to September

2016 (69 months), but challenge that Plaintiff satisfied the debt in full as of

September 2016. (ECF No. 17 at PgID 57.)

      Plaintiff alleges that Defendants continued to attempt to collect on the Debt

from September 2016 through May 2018. (Id.) Defendants contend that all

attempts to collect the Debt through May 2018 were proper to recover the


2
 The total amount, including interest, owed in accordance with the Consent
Judgment is $9,462.26. If Plaintiff consistently made monthly payments of exactly
$100, then the Debt would be fully paid in roughly 95 months.
                                         2
outstanding amount owed. (ECF No. 22 at PgID 100.) Plaintiff further alleges

Defendants violated the Fair Debt Collection Practices Act and the Michigan

Collection Practices Act by making false representations that the Debt was still

outstanding and attempting to collect money from Plaintiff above and beyond what

was owed. (ECF No. 20 at PgID 79.)

II.   Standard of Review

      A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)

tests the legal sufficiency of the complaint. RMI Titanium Co. v. Westinghouse

Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). Under Federal Rule of Civil

Procedure 8(a)(2), a pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” To survive a motion to

dismiss, a complaint need not contain “detailed factual allegations,” but it must

contain more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). A complaint does not “suffice if it tenders ‘naked assertions’ devoid of

‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

                                            3
550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

       In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption, however, is not applicable to legal

conclusions. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. (citing Twombly, 550 U.S. at 555).

III.   Applicable Law & Analysis

          A. Standing

       Standing under Article III requires a Plaintiff to demonstrate: (1) injury in

fact, (2) fairly traceable to the challenged conduct of Defendants, and (3) likely to

be redressed by a favorable judicial decision. Lujan v. Defenders of Wildlife, 504

U.S. 555, 560–61 (1992). Accepting Plaintiff’s allegations as true, Plaintiff

demonstrates his satisfaction of Article III standing. If the Debt at issue were

sufficiently shown to have been paid in full, then Defendant’s attempts to collect

                                           4
on the paid Debt constitute a violation of a legally protected interest for which

Plaintiff would be entitled to relief. Consequently, on Plaintiff’s allegations alone,

Article III standing is conferred.

          B. Failure to State a Claim

      The FDCPA prohibits debt collectors from “us[ing] any false, deceptive, or

misleading representation or means in connection with the collection of any debt,”

including “[t]he false representation of the character, amount, or legal status of any

debt. . . .” 15 U.S.C.A. § 1692e(2)(A).3 Also, the MCPA prohibits “[m]aking an

inaccurate, misleading, untrue, or deceptive statement or claim in a communication

to collect a debt. . . .” Mich. Comp. Laws § 445.252(e). In supporting his claims,

Plaintiff failed to allege any specific conduct (other than the act of collecting debt)

by Defendants that violate the FDCPA and MCPA. Plaintiff only generally alleges

that Defendants made a false representation that the Debt was in fact not paid, and

therefore, violates the FDCPA and MCPA through any and all of their assumed

conduct aimed at collecting that Debt. Plaintiff’s claims, however, survive

dismissal only if he has sufficiently alleged that Defendants made unlawful

attempts to collect a debt that was in fact fully satisfied.




3
  “The use of any false representation . . . to collect or attempt to collect any debt”
is the second section under the FDCPA alleged to have been violated by
Defendants in Plaintiff’s Complaint. 15 U.S.C. § 1692e(10); ECF No. 1.
                                            5
        Pursuant to the Consent Judgment, Plaintiff agreed to make $100 monthly

payments beginning in January 2011 and continuing until the Debt was paid in full.

(ECF No. 1 at PgID 5; ECF No. 17-1 at PgID 68; ECF No. 20 at PgID 78.) If

Plaintiff consistently made monthly payments of exactly $100, then the Debt

would be fully paid in roughly 95 months.4 Plaintiff challenges Defendants’

argument that he failed to satisfy the debt arguing that Defendants’ argument is

based on a “false and unsupported premise” that Plaintiff only made $100

payments each month. (ECF No. 20 at PgID 87). Indeed, Plaintiff alleges that he

made roughly 69 payments through January 2011 and September 2016. Plaintiff

fails to specify, however, whether all of his payments were consistent with the

Consent Judgment, that is, whether they were all for $100. Regardless, Plaintiff

asserts that his “final payment,” which he alleges wholly satisfied the Debt, was in

accordance with a “settlement arrangement.” (ECF No. 20 at PgID 83.)

        After the motion hearing, Plaintiff submitted a letter dated May 22, 2018

from Discover Bank that memorialized the “settlement arrangement” referred to in

his Complaint. (ECF No. 31). As of the date of that letter, Discover stated that

Plaintiff’s “account [wa]s paid in full.” (Id.) The Court agrees with Defendants

that the terms of the letter undermines Plaintiff’s claim that the debt was satisfied

as of September 30, 2016. Indeed, September 30, 2016 was the date of Plaintiff’s


4
    Supra note 2.
                                           6
last payment. However, Defendants contend, and the letter supports, that Discover

did not choose to forgive the balance of the Debt until May 22, 2018. There is no

allegation that Defendants engaged in any debt collection efforts after the issuance

of their letter. Each of Plaintiff’s allegations against Defendants concern conduct

prior to May 22, 2018. Thus, Plaintiff’s allegation that the Debt was fully satisfied

prior to May 22, 2018 is an unsupported legal conclusion that need not be accepted

by the Court. The Court finds that Plaintiff’s own documents undermine his

allegations. Therefore, the Court holds that Plaintiff has not sufficiently alleged

any violation of the FDCPA and MCPA because he has failed to sufficiently allege

Defendants’ attempts to collect on a fully satisfied debt.

IV.   Conclusion

      Accordingly,

      IT IS ORDERED that Defendant’s motion to dismiss (ECF No. 17) is

GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s Complaint (ECF No. 1) is

DISMISSED with prejudice.

      IT IS SO ORDERED.

                                        s/Linda V. Parker
                                        LINDA V. PARKER
                                        UNITED STATES DISTRICT JUDGE
Dated: March 28, 2019



                                          7
I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, March 28, 2019, by electronic and/or U.S.
First Class mail.

                                       s/R. Loury
                                       Case Manager




                                         8
